UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2041


DR. CYNTHIA FISHER,

                    Plaintiff - Appellant,

             v.

WALGREENS,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Max O. Cogburn, Jr., District Judge. (1:17-cv-00225-MOC-DLH)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Cynthia Fisher, Appellant Pro Se. Elizabeth Ruth Gift, Kelly S. Hughes, OGLETREE
DEAKINS NASH SMOAK & STEWART, PC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cynthia Fisher seeks to appeal the district court’s order adopting the magistrate

judge’s report and dismissing her complaint without prejudice. Before addressing the

merits of Fisher’s appeal, we first must be assured that we have jurisdiction. Porter v.

Zook, 803 F.3d 694, 696 (4th Cir. 2015). We may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-47 (1949). Because the order from which Fisher appeals does not

“clearly preclude amendment,” Fisher may be able to remedy the deficiencies identified

by the district court by filing an amended complaint. Accordingly, the district court’s

dismissal order is neither a final nor an appealable interlocutory or collateral order. See

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

       We therefore deny Fisher leave to proceed in forma pauperis and dismiss this

appeal for lack of jurisdiction. Goode, 807 F.3d at 630. In Goode, we remanded to the

district court with instructions to allow amendment of the complaint. Here, however,

Fisher already filed a motion for leave to amend her complaint, which the district court

denied as futile.   Accordingly, we direct on remand that the district court, in its

discretion, either afford Fisher another opportunity to file an amended complaint or




                                            2
dismiss the claims over which the district court has jurisdiction with prejudice, * thereby

rendering the dismissal order a final, appealable order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




       *
         We recognize that the district court lacked jurisdiction over the claims that Fisher
failed to exhaust and may not dismiss the complaint in its entirety with prejudice. See
Hentosh v. Old Dominion Univ., 767 F.3d 413, 416 (4th Cir. 2014).


                                             3